--------------------------------------------------------------------------------

Exhibit 10.94

COUNTER-INDEMNITY AGREEMENT

by

DNI-4PL CONTRACTS PROPRIETARY LIMITED
(as Borrower)

in favour of

K2018318388 (SOUTH AFRICA) (RF) PROPRIETARY LIMITED
(as Debt Guarantor)

[exhibit10-94x1x1.jpg]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1 PARTIES 1 2 DEFINITIONS AND INTERPRETATION 1 3 INDEMNITY 2 4 REPRESENTATIONS
AND WARRANTIES 4 5 TRANSACTION SECURITY 6 6 PAYMENTS 6 7 CALCULATIONS AND
CERTIFICATES 7 8 CHANGES TO THE PARTIES 7 9 NOTICES 7 10 PARTIAL INVALIDITY 10
11 REMEDIES AND WAIVERS 10 12 AMENDMENTS, WAIVERS AND EXTENSIONS 10 13
RENUNCIATION OF BENEFITS 10 14 COUNTERPARTS 10 15 SOLE AGREEMENT 11 16 NO
IMPLIED TERMS 11 17 INDEPENDENT ADVICE 11 18 GOVERNING LAW 11 19 JURISDICTION 11


--------------------------------------------------------------------------------

1

1

PARTIES


1.1

The Parties to this Agreement are –


1.1.1

DNI-4PL Contracts Proprietary Limited, registration number 2005/040937/07 (as
"Borrower"); and

    1.1.2

K2018318388 (South Africa) (RF) Proprietary Limited, registration number
2018/318388/07 (as "Debt Guarantor").


1.2

The Parties agree as set out below.


2

DEFINITIONS AND INTERPRETATION


2.1

Definitions

   

In this Agreement, including the recitals, capitalised terms used but not
defined below shall have the meanings ascribed thereto in the Facility Agreement
(as defined below) and the following expressions shall, except where the context
otherwise requires, have the meanings assigned to them hereunder –


2.1.1

"Acceleration Notice" means a notice given by the Agent to the Borrower under
clause 23.15 (Acceleration) of the Facility Agreement and the corresponding
provisions of a Facility Agreement, declaring any or all amounts outstanding
under a Facility Agreement to be due and payable;

    2.1.2

"Agent" means FirstRand Bank Limited (acting through its Rand Merchant Bank
Division), registration number 1929/001225/06, a public company and registered
bank duly incorporated in accordance with the laws of South Africa;

    2.1.3

"Agreement" means this counter indemnity agreement and its Annexures;

    2.1.4

"Debt Guarantee" means the first-ranking debt guarantee given by the Debt
Guarantor in favour of the Finance Parties (other than the Debt Guarantor),
dated on or about the Signature Date, for the obligations of the Borrower under
the Finance Documents;

    2.1.5

"Facility Agreement" means the agreement concluded on or about the Signature
Date between, amongst others, the Agent (as lender and agent) and the Borrower
pursuant to which the Lender makes a revolving credit facility available to the
Borrower, all on the terms and conditions contained therein;

    2.1.6

"Parties" means the parties to this Agreement and "Party" means any of them, as
the context may require;

    2.1.7

"Secured Creditors" means the Finance Parties; and


--------------------------------------------------------------------------------

2

2.1.8

"Signature Date" means the date of the signature of the Party last signing this
Agreement in time.


2.2

Construction

   

The provisions of clauses 2.2 (Construction) and 2.3 (Third Party Rights) of the
Facility Agreement are hereby incorporated by reference into and apply to this
Agreement as though they were set out in full in this Agreement, except that any
reference in those clauses to the Facility Agreement is to be construed as a
reference to this Agreement.


3

INDEMNITY


3.1

Indemnity


3.1.1

With effect from Fulfilment Date, the Borrower hereby indemnifies and holds the
Debt Guarantor harmless against any claim made against, or liability of the Debt
Guarantor under, or amounts payable by the Debt Guarantor in accordance with,
the Debt Guarantee (including, without limitation, any properly evidenced loss,
liability, damage, claim, cost or expense of whatsoever nature plus legal costs
as between attorney and own client, which the Debt Guarantor may suffer or incur
as a result of executing or furnishing, or taking any action to enforce its
rights under, this Agreement, the Debt Guarantee or any other Finance Document
to which it is a party) and irrespective of the validity and legal effect of the
Debt Guarantee.

    3.1.2

The liability of the Borrower under this Indemnity is unlimited and shall be
discharged and paid as provided in clause 3.2 (Settlement of Claims) below.


3.2

Settlement of Claims


3.2.1

The Borrower shall pay to the Debt Guarantor on first written demand,
irrevocably unconditionally and without objection or qualification, any amount
which the Debt Guarantor is called upon to pay under the Debt Guarantee (plus
any properly evidenced costs, fees or expenses incurred by the Debt Guarantor in
enforcing its rights under this Agreement or any Security Document), subject
only to the following requirements –


3.2.1.1

an Event of Default has occurred and is continuing;

    3.2.1.2

that such amount –


3.2.1.2.1

is due and owing by, and payment thereof has been validly demanded in writing
from, the Borrower under a Finance Document (including, if applicable, by way of
acceleration under clause 23.15 (Acceleration) of the Facility Agreement); and


--------------------------------------------------------------------------------

3

3.2.1.2.2

has not been paid in full;

    3.2.1.2.3

the Agent has issued an Acceleration Notice;

    3.2.1.2.4

the Debt Guarantor has been called upon in writing to make payment in respect of
that amount under the Debt Guarantee; and

    3.2.1.2.5

copies of the notices of demand referred to in clauses 3.2.1.2 and 3.2.1.2.3
above have been delivered to the Borrower.


3.2.2

A payment made by the Borrower under this clause and received for value by the
Debt Guarantor, shall discharge, in an equal amount, the corresponding
underlying payment obligation of the Borrower under the Finance Documents in
respect of which the payment under this clause is made.


3.3

Continuing Obligations


3.3.1

The obligations of the Borrower under this Agreement shall remain in force and
extend to the ultimate balance of all amounts owing under the Debt Guarantee as
a continuing covering indemnity until the Discharge Date, regardless of any
intermediate discharge or settlement or temporary extinction thereof or
temporary fluctuation therein. The Borrower may not withdraw from or terminate
this Agreement at any time before the Discharge Date.

    3.3.2

This Agreement shall be enforceable against the Borrower in accordance with its
terms, whether as an indemnity or otherwise, regardless of any invalidity or
unenforceability of the Debt Guarantee, for any reason whatsoever, in whole or
in part.


3.4

Waiver of Defences


3.4.1

The obligations of the Borrower under this Agreement and the indemnities given
hereunder shall not be prejudiced, affected or diminished by an act, omission,
circumstance, matter or thing which, but for this provision, might otherwise
operate to reduce, release or prejudice any of the Borrower's obligations under
this Agreement (whether or not known to it or any Finance Party), including –

    3.4.1.1

any time, waiver or consent granted to, or composition with, the Borrower, the
Debt Guarantor or other person;

    3.4.1.2

the release of any person under the terms of any composition or arrangement with
any creditor of the Borrower or another person;

    3.4.1.3

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, execute, take up or enforce, any rights against, or
security over assets of, any person;


--------------------------------------------------------------------------------

4

3.4.1.4

any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

    3.4.1.5

any legal disability, incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of the
Borrower, the Debt Guarantor or any other person;

    3.4.1.6

any amendment (however fundamental and whether or not more onerous) of a Finance
Document or any other document or security (including, without limitation, any
extension of the due date for performance of any Guaranteed Obligation or any
increase or replacement of any facility);

    3.4.1.7

any unenforceability, illegality, invalidity, suspension, cancellation or
non-provability of any obligation of any person under any Finance Document or
any other document or security;

    3.4.1.8

any liquidation, winding-up, insolvency, business rescue or similar proceedings
in respect of the Borrower, the Debt Guarantor, a Finance Party or any other
person;

    3.4.1.9

the Debt Guarantor or any Finance Party receiving a dividend or benefit in any
insolvency, liquidation or any compromise or composition, whether in terms of
any statutory enforcement or the common law;

    3.4.1.10

any Finance Party granting any indulgences to the Borrower or not exercising any
one or more of its rights under the Finance Documents, either timeously or at
all; and/or

    3.4.1.11

any other fact or circumstance arising on which the Borrower might otherwise be
able to rely on a defence based on prejudice, waiver or estoppel.


3.4.2

The Debt Guarantor shall not be concerned or required to see or investigate the
powers or authority of the Borrower or its directors, officers or agents.


4

REPRESENTATIONS AND WARRANTIES


4.1

The Borrower makes the representations and warranties set out in this clause 4
to the Debt Guarantor on each day that this Agreement is in force.

    4.2

References in this clause to "it" or "its", unless the context otherwise
requires, is a reference to the Borrower. The representations and warranties set
out in this clause 4 shall be deemed to be made by reference to the facts and
circumstances existing at the date on which the representation is made.

    4.3

The Debt Guarantor enters into the Finance Documents to which it is a party on
the strength of and relying on the representations and warranties set out in
this clause 4, each of which is a separate representation and warranty, given
without prejudice to any other representation or warranty and is deemed to be a
material representation or warranty (as applicable) inducing the Debt Guarantor
to enter into those Finance Documents.


--------------------------------------------------------------------------------

5

4.4

Status

   

The Borrower is a company limited by shares, duly incorporated and validly
existing under the laws of South Africa with the corporate power to own its
assets and to conduct its business as presently conducted.


4.5

Power and Authority


4.5.1

It has the power and capacity to enter into and perform, and has taken all
necessary corporate and other action to authorise the entry into and performance
of, this Agreement and the transactions contemplated by this Agreement.

    4.5.2

No limit on its powers will be exceeded as a result of the borrowing, granting
of Security or the giving of the guarantees or indemnities contemplated in this
Agreement.


4.6

Binding Obligations

   

This Agreement and the indemnities given hereunder are legal, valid, binding
and, subject to general principles of law applicable to companies and affecting
the rights of creditors generally, enforceable obligations.

    4.7

Non-Conflict with other Obligations

   

The entry into, and performance by, the Borrower of, and the transactions
contemplated by, this Agreement do not and will not conflict with:


4.7.1

any law or regulation applicable to it;

    4.7.2

the constitutional documents of the Borrower; or

    4.7.3

any agreement or document which is binding upon the Borrower or any of its
assets.


4.8

Validity and Admissibility in Evidence

   

All Authorisations and any other acts, conditions or things required or
desirable –


4.8.1

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in this Agreement; and

    4.8.2

to make this Agreement admissible in evidence in South Africa,

have been obtained, effected, done, fulfilled or performed and are in full force
and effect.

--------------------------------------------------------------------------------

6

5

TRANSACTION SECURITY

   

As security for the obligations of the Borrower under this Agreement and the
indemnities contained herein, the Borrower shall grant to the Debt Guarantor all
the Security to be established (or intended to be established) under the
Security Documents to which the Borrower is required to be a party (as set out
in the Facility Agreement) and shall maintain in full force and effect and
preserve all such Security until the Discharge Date.

    6

PAYMENTS


6.1

All payments by the Borrower under this Agreement must be made to the Debt
Guarantor or its order into such bank account at such office or bank in South
Africa as it may notify to the Borrower for this purpose by not less than five
Business Days' prior notice.

    6.2

Each amount payable under this Agreement is payable in Rand.

    6.3

Payments under this Agreement must be made for value on the due date in
immediately available and freely transferable funds, or at such times and in
such funds as the Debt Guarantor may specify to the Borrower as being customary
at the time for the settlement of transactions in Rand in the place for payment.

    6.4

All payments made by the Borrower under this Agreement must be calculated and
made without (and free and clear of any deduction for) set-off or counterclaim.

    6.5

If a payment under this Agreement is due on a day which is not a Business Day,
the due date for that payment will instead be the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is not)
or whatever day the Debt Guarantor reasonably determines is market practice.

    6.6

If any sum due from the Borrower under this Agreement (a "Sum"), or any order,
judgment or award given or made in relation to a Sum, has to be converted from
the currency (the "First Currency") in which that Sum is payable into another
currency (the "Second Currency") for the purpose of –


6.6.1

making or filing a claim or proof against the Borrower; or

    6.6.2

obtaining or enforcing an order, judgment or award in relation to any litigation
proceedings,

   

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify the Debt Guarantor against any properly evidenced cost, loss
or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (ii) the rate or rates of exchange
available to the Debt Guarantor at the time of its receipt of that Sum.


--------------------------------------------------------------------------------

7

7

CALCULATIONS AND CERTIFICATES


7.1

In any litigation or arbitration proceedings arising out of or in connection
with this Agreement, the entries made in the accounts maintained by or on behalf
of the Debt Guarantor, in the absence of manifest error, are prima facie proof
of the matters to which they relate.

    7.2

Any certification or determination by the Debt Guarantor of a rate or amount
(together with details of the calculation) or a due date under this Agreement,
signed by any officer, manager or employee of the Debt Guarantor (the
appointment of which officer, manager or employee need not be proved), will be,
in the absence of manifest error, prima facie proof of the matters to which it
relates.


8

CHANGES TO THE PARTIES


8.1

The Debt Guarantor shall be entitled at any time and without the consent of the
Borrower to cede and/or delegate any or all of its rights and/or obligations
under this Agreement. The Borrower hereby unconditionally and irrevocably
consents to the splitting of any claims against it which may result from or
pursuant to or in consequence of such cession and/or delegation by the Debt
Guarantor in terms of this Agreement.

    8.2

The Borrower shall not be entitled to cede any of its rights or delegate any of
its obligations under this Agreement.


9

NOTICES


9.1

Communications in Writing

   

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax, email or
letter.

    9.2

Addresses

   

The address, email address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
this Agreement is –


9.2.1

in the case of the Borrower –


  Physical address: 23/25 Commerce Crescent           Kramerville          

2031  

        Fax number: 086 689 4948


--------------------------------------------------------------------------------

8

  Email address: xxx         Attention: Dave Smaldon; and       9.2.2 in the
case of the Debt Guarantor –       Physical address: 3rd Floor, 200 on Main    
      Corner of Main and Bowwood Roads           Claremont           

7708  

        Fax number: xxx         Email address: xxx         Attention: The
Managing Director,

or any substitute address or fax number or department or officer as the Party
may notify to the other Party by not less than five Business Days' notice.

9.3

Domicilia


9.3.1

Each of the Parties chooses its physical address provided under or in connection
with clause 9.2 (Addresses) as its domicilium citandi et executandi at which
documents in legal proceedings in connection with this Agreement may be served.

    9.3.2

Any Party may by written notice to the other Party change its domicilium from
time to time to another address, not being a post office box or a poste
restante, in South Africa, provided that any such change shall only be effective
on the fourteenth day after deemed receipt of the notice by the other Party
pursuant to clause 9.4 (Delivery).


9.4

Delivery


9.4.1

Any communication or document made or delivered by one person to another under
or in connection with this Agreement will only be effective when received by the
recipient and, unless the contrary is proved, shall be deemed to be received –


9.4.1.1

if by way of email, be deemed to have been received on the date of transmission;

    9.4.1.2

if by way of fax, be deemed to have been received on the first Business Day
following the date of transmission provided that the fax is received in legible
form;

    9.4.1.3

if delivered by hand, be deemed to have been received at the time of delivery;
and

    9.4.1.4

if by way of courier service, be deemed to have been received on the seventh
Business Day following the date of such sending, and if a particular department
or officer is specified as part of its address details provided under clause 9.2
(Addresses) above, if addressed to that department or officer.


--------------------------------------------------------------------------------

9

9.4.2

Any communication or document to be made or delivered to the Debt Guarantor will
be effective only when actually received by the Debt Guarantor and then only if
it is expressly marked for the attention of the department or officer identified
with the Debt Guarantor's address details provided under clause 9.2 (Addresses)
above (or any substitute department or officer as the Debt Guarantor shall
specify for this purpose).

    9.4.3

Any communication or document which becomes effective, in accordance with
clauses 9.4.1 to 9.4.1.4 above, after 17h00 in the place of receipt shall be
deemed only to become effective on the following day.


9.5

Electronic Communication


9.5.1

The Parties confirm that any communication to be made under or in connection
with this Agreement may be made by electronic mail or other electronic means
(including without limitation, by way of posting to a secure website).

    9.5.2

The Parties agree that –


9.5.2.1

they will notify the other Party in writing of any information required to
enable the transmission of information by electronic means; and

    9.5.2.2

they will notify the other Party in writing of any change to their address or
any other such information supplied by them by not less than five Business Days'
notice.

    9.5.3

Any electronic communication as specified in clause 9.5.1 above made between the
Parties will be effective only when actually received (or made available) in
readable form and in the case of any electronic communication made by the
Borrower to the Debt Guarantor only if it is addressed in such a manner as the
Debt Guarantor shall specify for this purpose.

    9.5.4

Any reference in this Agreement to a communication being sent or received shall
be construed to include that communication being made available in accordance
with this clause 9.5.


9.6

English Language

   

Any notice or other document given under or in connection with this Agreement
must be in English.


--------------------------------------------------------------------------------

10

10

PARTIAL INVALIDITY

   

If, at any time, any provision of this Agreement is or becomes illegal, invalid,
unenforceable or inoperable in any respect under any law of any jurisdiction,
neither the legality, validity, enforceability or operation of the remaining
provisions nor the legality, validity, enforceability or operation of such
provision under the law of any other jurisdiction will in any way be affected or
impaired. The term "inoperable" in this clause 10 shall include, without
limitation, inoperable by way of suspension or cancellation.

    11

REMEDIES AND WAIVERS

   

No failure to exercise, nor any delay in exercising, on the part of the Debt
Guarantor, any right or remedy under this Agreement shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

    12

AMENDMENTS, WAIVERS AND EXTENSIONS


12.1

Any term of this Agreement may be amended or waived only with the consent of the
Agent and the Borrower and any such amendment or waiver will be binding on all
Parties.

    12.2

No amendment or waiver contemplated by this clause 12 shall be of any force or
effect unless in writing and signed by or on behalf of the Parties.

    12.3

No latitude, extension of time or other indulgence which may be given or allowed
by any Party to any other Party in respect of the performance of any obligation
hereunder or enforcement of any right arising from this Agreement and no single
or partial exercise of any right by any Party shall under any circumstances be
construed to be an implied consent by such Party or operate as a waiver or a
novation of, or otherwise affect any of that Party's rights in terms of or
arising from this Agreement or estop such Party from enforcing, at any time and
without notice, strict and punctual compliance with each and every provision or
term of this Agreement.


13

RENUNCIATION OF BENEFITS

   

The Borrower renounces, to the extent permitted under applicable law, the
benefits of each of the legal exceptions of excussion, division, revision of
accounts, no value received, errore calculi, non causa debiti, non numeratae
pecuniae and cession of actions, and declares that it understands the meaning of
each such legal exception and the effect of such renunciation.

    14

COUNTERPARTS

   

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.


--------------------------------------------------------------------------------

11

15

SOLE AGREEMENT

   

This Agreement constitute the sole record of the agreement between the Parties
in regard to the subject matter thereof.

    16

NO IMPLIED TERMS

   

No Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded in this Agreement in regard to the
subject matter thereof.

    17

INDEPENDENT ADVICE

   

The Borrower acknowledges that it has been free to secure independent legal and
other advice as to the nature and effect of all of the provisions of this
Agreement and that it has either taken such independent legal and other advice
or dispensed with the necessity of doing so. Further, the Borrower acknowledges
that all of the provisions of each Finance Document and the restrictions therein
contained are part of the overall intention of the Parties in connection with
this Agreement.

    18

GOVERNING LAW

   

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

    19

JURISDICTION


19.1

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa, Gauteng Local Division,
Johannesburg (or any successor to that division) in regard to all matters
arising from this Agreement (including a dispute relating to the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a "Dispute").

    19.2

The Parties agree that the courts of South Africa are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

    19.3

Notwithstanding clause 19.1 above, the Debt Guarantor shall not be prevented
from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Debt Guarantor may take
concurrent proceedings in any number of jurisdictions.


--------------------------------------------------------------------------------


SIGNED at Sandton on 28 June 2018       For and on behalf of   DNI-4PL CONTRACTS
PROPRIETARY   LIMITED           /s/ A. J. Dunn   Signature       A. J. Dunn  
Name of Signatory       CEO   Designation of Signatory


--------------------------------------------------------------------------------


SIGNED at Cape Town on 07 June 2018       For and on behalf of   K2018318388
(SOUTH AFRICA) (RF)   PROPRIETARY LIMITED           /s/ Rozanne Kamalie  
Signature       Rozanne Kamalie   Name of Signatory       Director   Designation
of Signatory


--------------------------------------------------------------------------------